Citation Nr: 1738471	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO. 11-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 24, 1984 to March 4, 1987.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 disability rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2014 Board decision, the Board increased the Veteran's disability rating to 40 percent for his thoracolumbar spine disability, granted disability ratings of 20 percent for the Veteran's radiculopathy in his left lower extremity and 10 percent for his right lower extremity, and remanded the issue of entitlement to a TDIU for additional development. The Board finds there was substantial compliance with the remand directives. See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010).

The Veteran appealed the Board's decision, which the United States Court of Appeals for Veterans Claims affirmed. See Memorandum Decision, Moore v. McDonald, 2015 U.S. App. Vet. Claims LEXIS 1026 (July 29, 2015). The matter has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. The Veteran's disabilities did not prevent him from securing or following substantially gainful employment prior to September 14, 2010, as he was working.

2. Resolving reasonable doubt in the Veteran's favor, competent evidence of record indicates that the Veteran's disabilities prevented him from securing or following substantially gainful employment, effective September 15, 2010.





CONCLUSION OF LAW

Beginning September 15, 2010, the criteria for the assignment of a TDIU are met.
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law 

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. §4.16. VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). If the schedular requirements are not met, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b). See Bowling v. Principi, 15 Vet. App. 1 (2001).

II.  Analysis

Preliminarily, the Veteran's disability ratings awarded do meet the schedular criteria for a TDIU. 38 C.F.R. § 4.16. The Veteran has a combined rating of 60 percent with a common etiology for his four service-connected disabilities, effective December 11, 2009. The dispositive issue becomes whether the Veteran is precluded from securing or following substantial gainful employment.

Reviewing the evidence bearing upon this factor, the Veteran contends that due to back pain, loss of feeling in his hands, feet, and legs, and scoliosis, he could not perform the duties required by his work as an electrician. In addition, he had difficulty climbing stairs and ladders. See July 2013 VA 21-8940 Form; see also Substantive Appeal, September 26, 2011. He was unable to work at any kind of employment since September 2010, due to many incapacitating episodes. See Substantive Appeal, September 26, 2011.  As an electrician, the Veteran ran conduit, worked with wire, electric boxes, and tools; he walked, stood, sat, climbed, kneeled and stooped down; he crouched and crawled; and, he handled small objects and grasped big objects. See SSA, January 2014, Work History Report. Nerve damage in his back caused his legs to give out; when his hands went numb, he would drop things; and, he experienced a lot of pain. Id. The Veteran last worked on September 15, 2010. 

The Board concludes that, as a result of his service-connected disabilities, the Veteran is unable to secure or follow substantially gainful employment. On September 15, 2010, it was first factually ascertainable that his service-connected disabilities were of sufficient severity to produce unemployability.

The Board notes that medical records demonstrate limitations related to the Veteran's employment. A January 2010 VA spine examination noted limitation on the ability of the Veteran to walk more than one quarter of a mile; a subsequent 2010 VA spine examination indicated the Veteran was employed part-time, and that his disability created lifting and carrying problems and caused pain. See VA examination, March 2010. 

In May 2010, the Veteran's personal physician opined that the Veteran's deteriorating spinal condition severely limited his ability to perform in his profession as an electrician. He opined that working on ladders significantly increased lumbar compression resulting in low back pain and radiating pain and numbness into both lower extremities. In addition, the physician opined that the Veteran experienced thoracic and cervical pain, with numbness and tingling radiating into both upper extremities, "especially when required to do work above his head and with arms extended outward." 

In February 2011, the Veteran reported to VA for pain relief, and in June 2011, the VA examiner noted incapacitating episodes reported by the Veteran. Although VA examiners in 2011 and 2013 found the Veteran's neurological symptoms to be mild, the June 2011 VA examiner found that the Veteran quit working because of discomfort with his neck. During his November 2013 VA examination for his back, the Veteran described discomfort of his entire neck to the base of his skull. Muscle spasms were present on examination. The VA examiner found factors of weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing as additional limitations from the back disability, and concluded that the Veteran's thoracolumbar spine (back) condition impacted his ability to work. 

In a December 2013 private chiropractic treatment note, the Veteran reported numbness and weakness in his back; a February 2014 note indicated "caution when bending or working overhead. Avoid sudden twists or turns."

As to the April 2016 VA examinations, one examiner opined that the Veteran's radiculopathy did not impact the Veteran's ability to work, while another examiner who completed thoracolumbar spine and cervical spine evaluations opined that the Veteran's disabilities did, in fact, impact his ability to work. Specifically, the examiner found that the Veteran "cannot do over head work and work that requires prolonged standing and walking." The record evidence also notes that X-rays confirmed arthritis of the spine, and the examiner diagnosed degenerative arthritis of the spine. 

A September 2016 primary care nursing note indicated persistent pain in the hands, back, shoulders, and legs despite medication.

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The Board finds that the evidence of record reflects that the Veteran has an employment history that is limited to work involving physical labor. The evidence does not reflect that the Veteran has ever held any other type of job during his post-service career, as his post-service occupational history noted self-employment as an electrician. In terms of education, the Veteran completed high school.  In addition, the Board finds the Veteran's statements regarding the impact of his service-connected disabilities on his employment to be competent and credible. 

Upon review of the record, the Board finds that the most probative evidence of record reflects that, since September 15, 2010, the Veteran was unemployable due to his service-connected disabilities in light of his education and employment history. Significantly, his prior work experience involved manual labor, and not sedentary work. The Veteran has multiple service-connected disabilities related to his back, neck, and feet.  In combination, these disabilities preclude him from obtaining and maintaining any form of gainful employment of the type for which he would be qualified based on his prior employment and education. 

In sum, lay statements of record, along with the private medical opinion regarding the severity of the Veteran's service connected disabilities and their impact on his employability, permit application of section 5107(b). In other words, the evidence both for and against the claim is in relative equipoise. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107(b). Accordingly, entitlement to TDIU is warranted, effective September 15, 2010.



ORDER

Subject to the law and regulations governing the award of monetary benefits, entitlement to TDIU is granted, effective September 15, 2010.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


